DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townson (US 2014/0132033) in view of Riedl (US 9,586,627).
Regarding claim 1, Townson et al. disclose a front-end structure (10, fig 1) comprising: 
a front-end support (140, fig 2); 
a grille (194, fig 2) fixed relative to the front-end support; 
two brackets (144, fig 2) disposed between the front-end support and the grille and spaced from each other along a cross-vehicle axis (seen in fig 1), the two brackets each having two legs (30, fig 1) extending from the front-end support toward the grille.

Townson et al. do not disclose two bars.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a front-end structure, such as that disclosed by Townson et al. to two bars spaced from each other and the front-end support as taught by Riedl in order to reinforce a vehicle body structure.

	
Regarding claim 2, Townson et al. also disclose a vehicle frame (142, fig 2) supporting the front-end support.

Regarding claim 3, Townson et al. further disclose the grille is supported by the front-end support (seen in fig 2).

Regarding claim 4, Townson et al. furthermore disclose the bars are spaced from the front-end support in a vehicle-longitudinal axis perpendicular to the cross-vehicle axis (seen in fig 2), and further comprising a bumper (170, fig 2) below the bars and substantially aligned with the bars along the vehicle-longitudinal axis.

Regarding claim 5, Townson et al. additionally disclose a vehicle frame (14, fig 2), and the bumper is attached to the vehicle frame (seen in fig 2).



Regarding claim 9, Riedl also teaches both of the bars are attached to both of the brackets (seen in fig 2).

Regarding claim 10, Riedl further teaches the grille includes cavities receiving (45, fig 3) the bars.

Regarding claim 11 & 12, in addition, Townson et al. disclose the grille is overmolded to the bars. MPEP 2113 Product-by-Process Claims states that “If product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Claims 11 & 12 are anticipated by Townson et al. The process by overmolded is not a patentable distinction.

Regarding claim 13, Riedl also teaches the bars have an open shape (seen in fig 1) in cross section normal to the cross-vehicle axis.

Regarding claim 14, Riedl also teaches the support includes ribs (seen in fig 2) disposed in the opening of the bars, the ribs spaced along the cross-vehicle axis.



Regarding claim 17, Riedl also teaches the two bars are parallel to each other (seen in fig 2).

Regarding claim 18, Townson et al. further disclose a vehicle frame (14, fig 2) and a vehicle body, the vehicle body including two rails (76, fig 2) each including an upper portion elongated along a vehicle-longitudinal axis (seen in fig 2) and each including a lower portion (98, fig 2) extending from the upper portion to the vehicle frame, the front-end support being attached to the lower portions.

Regarding claim 19, Townson et al. furthermore disclose the front-end support includes a lower portion (98, fig 2) abutting the lower portions of the two rails and includes arms abutting the upper portions and elongated along the vehicle-longitudinal axis.

Regarding claim 20, Townson et al. additionally disclose the lower portion of the front-end support is attached to the vehicle frame (seen in fig 2).


Claims 6-7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townson (US 2014/0132033) in view of Riedl (US 9,586,627) as applied to claim 1 above, and further in view of in view of Charnesky (US 2012/0060779). 

Regarding claim 6, Townson et al. disclose the limitations of claim 1.
Townson et al. do not discloses a radiator, the front-end support being between the radiator and the grille.
However, Charnesky et al. teach a radiator (paragraph 0017), the front-end support being between the radiator and the grille (32, fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a front-end structure, such as that disclosed by Charnesky et al. to have a radiator, the front-end support being between the radiator and the grille as taught by Liljenquest et al. in order to promote a structural cooling system while the vehicle is operational.

Regarding claim 7, Charnesky et al. also teach an active grille shutter (12, fig 2) between the radiator and the grille.

Regarding claim 15, Charnesky et al. further teach an active grille shutter between a radiator (paragraph 0017) and the grille (32, fig 3), wherein the grille reinforcement and the brackets are overmolded with the active grille shutter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonin discloses a front end assembly.  Kuhine discloses a bumper system.  Farooq et al. disclose a leg stiffener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612